


110 HR 1414 IH: 9/11 Heroes Health Improvement Act of

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1414
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Nadler (for
			 himself, Mr. Engel,
			 Mr. Towns, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish a grant program for individuals still
		  suffering health effects as a result of the September 11, 2001, attacks in New
		  York City and at the Pentagon.
	
	
		1.Short titleThis Act may be cited as the
			 9/11 Heroes Health Improvement Act of
			 2007.
		2.Grants for
			 9/11-related health care
			(a)In
			 GeneralThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the Director
			 of the Centers for Disease Control and Prevention, shall award grants to
			 eligible entities to provide medical and mental health monitoring, tracking,
			 and treatment to individuals whose health has been directly impacted as a
			 result of the attacks on New York City and at the Pentagon on September 11,
			 2001.
			(b)Eligibility
				(1)In
			 generalTo be eligible to receive a grant under subsection (a),
			 an entity shall—
					(A)be an
			 entity—
						(i)that
			 serves individuals described in subsection (a), including—
							(I)entities providing baseline and follow-up
			 screening, clinical examinations, or long-term medical or mental health
			 monitoring, analysis, or treatment to such individuals such as the Mount Sinai
			 Center for Occupational and Environmental Medicine of New York City, the World
			 Trade Center Environmental Health Center at Bellevue Hospital, the New York
			 City Fire Department’s Bureau of Health Services and Counseling Services Unit,
			 the New York City Police Foundation’s Project COPE, the Police Organization
			 Providing Peer Assistance of New York City, and the New York City Department of
			 Health and Mental Hygiene’s World Trade Center Health Registry; and
							(II)any entity
			 performing medical and mental health monitoring, tracking, or treatment of any
			 individual that responded to the attacks at the Pentagon; or
							(ii)an
			 entity not described in clause (i) that provides similar services to the
			 individuals described in such clause; and
						(B)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
					(2)Eligible
			 individualsIndividuals eligible to receive assistance from an
			 entity under a grant under this section shall include firefighters, police
			 officers, paramedics, workers, volunteers, residents, students, and any other
			 individual who worked at Ground Zero, Fresh Kills, or the Pentagon or who lived
			 or worked in the vicinity of such areas, and whose health has deteriorated as a
			 result of the attacks described in subsection (a), and who have been evaluated
			 by a physician or mental health professional for 9/11-related health conditions
			 and need treatment for such conditions.
				(c)Priority in
			 Awarding AssistanceAn eligible entity that receives a grant
			 under this section shall use amounts provided under such grant to provide
			 assistance to individuals in the following order of priority:
				(1)Individuals who
			 are not covered under health insurance coverage.
				(2)Individuals who
			 need health care assistance beyond what their health insurance coverage
			 provides.
				(3)Individuals with
			 insufficient health care insurance coverage.
				(4)Individuals who
			 are in need of health care coverage and who are not described in any of
			 paragraphs (1) through (3).
				(d)ReportNot
			 later than 30 days after the date of enactment of this Act, and monthly
			 thereafter, the Director of the Centers for Disease Control and Prevention
			 shall submit to the majority and minority leaders of the Senate, the Speaker of
			 the House of Representatives, and the minority leader of the House of
			 Representatives, a report on the use of funds under this section.
			(e)Authorization of
			 Appropriations
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section, $1,914,000,000 for fiscal years 2008 through 2012.
				(2)Staff and
			 administrationThe Secretary may use not to exceed $10,000,000 of
			 the amount appropriated under paragraph (1) for staffing and administrative
			 expenses related to the implementation of this section.
				(3)Use of other
			 fundsThe Secretary may use any funds appropriated to the
			 Department of Health and Human Services, or any other funds specifically
			 designated, to carry out this section.
				
